DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
A complete action on the merits of claims 40-59 follows below. 
Information Disclosure Statement
The information disclosure (IDS) submitted 10/21/2019 has been considered by the Examiner.
Claim Objections
Claim 40 is objected to because of the following informalities:  
In claim 40 amend “dilates” to recite –dilates the blanket--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation “wherein in use, continuous forced warming air dilates and allows for visual identification of the patient’s hand veins.” It is the position of the Examiner that the claim limitation is indefinite as it is not clear what structure provides for the visual identification of the patient’s hand veins. For the purposes of compact prosecution, the Examiner interprets the limitation such that the blanket includes a transparent layer. 
Claims 41-49 are rejected due to their dependency on rejected claim 40. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (6309409) in view of Christensen (2009/0177184).
Regarding claim 22, Anderson teaches a blanket for venipuncture or cannulation on a patient's hand using forced air warming (inflatable thermal blanket 100), the blanket including: 
(a) a non-air permeable outer layer (overlying layer 110; Col 3 lines 28-32); 
(b) an air permeable inner layer contactable to the patient's hand (base layer 112 includes exhaust ports) ; 
(c) the outer layer and inner layer being joined at the periphery of the inner layer to define an inflatable chamber (The periphery of the thermal blanket 100 includes the side borders 134, 136, which comprise bonded regions of the layers 110, 112 at opposing ends of the chambers 124-131; Col. 4 lines 19-22), the chamber allowing egress of the forced warming air through the inner layer over the patient's hand (base layer 112 includes a plurality of exhaust ports which open through the base layer into the inflatable chambers to exhaust thermally-controlled air from the chambers 124-131 into a thermal care site which the patient 120 lies; Col. 3 lines 35-37); 
wherein in use, continuous forced warming air dilates (Col. 3 lines 30-34).
Anderson does not explicitly teach visual identification of the patient's hand veins.
However, Christensen teaches a device within the same field of invention (thermal therapy device disposed on a patients hand) comprising a sleeve that allows for visual identification of the patient’s hand (Fig. 2B inner layer 232 and outer layer 231 form plenum space 233 to allow a heat exchanging fluid to be delivered from the fluid source 161 there through [0086]…The layers 231 and 231 may composed of a collapsible and pliant material, including but not limited to, urethane, polyurethane, polypropylenes, polystyrenes, high density polyethylene's (HDPE), low density polyethylene's (LDPE), poly(vinyl chloride), rubbers, elastomers, polymeric materials, composite materials, among others [0086]…the body element can be made of a transparent or semi-transparent material that allows viewing of the extremity 130 positioned therein [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blanket to allow for visual identification since Christensen teaches the transparent or semi-transparent material allows for viewing of the extremity the functioning of the device and the condition of the extremity 130 may be monitored during use of the device [0079].
Regarding claim 41, Anderson in view of Christensen teaches the limitations of claim 40. Anderson teaches wherein the inner layer includes an array of perforations (base layer 112 includes a plurality of exhaust ports; Col. 3 lines 35-37).
Regarding claim 42, Anderson in view of Christensen teaches the limitations of claim 40. Anderson teaches wherein the outer layer and inner layer are integrally formed (bonded regions of the layers 110, 112 at opposing ends of the chambers 124-131; Col. 4 lines 19-22).
Regarding claim 43, Anderson in view of Christensen teaches the limitations of claim 40. Anderson teaches wherein the outer layer and inner layer are thermally or ultrasonically welded together (The overlying layer 110 preferably comprises a sheet of plastic heat sealed to the base layer 112 at multiple attachment points; Col. 3 lines 27-28).
Regarding claim 44, Anderson in view of Christensen teaches the limitations of claim 40. Anderson teaches wherein the inflatable chamber includes a plurality of interconnected compartments (multiple inflatable chambers 124-131. In the preferred embodiment, the seams are selectively interrupted to form passageways between adjacent chambers, such that air arriving through the cuff 108 flows into and inflates all chambers of the thermal blanket 100; Col. 3 lines 30-34).
Regarding claim 45, Anderson in view of Christensen teaches the limitations of claim 44. Anderson teaches wherein each one of the interconnected compartments are disposed in parallel (Fig. 1 illustrates the chambers 124-131 are disposed in parallel).
Regarding claim 46, Anderson in view of Christensen teaches the limitations of claim 44. Anderson teaches wherein each one of the interconnected compartments are fluted (the chambers include multiple attachment points where the overlying layer 110 is sealed to the base layer creating the chambers 124-131 and allow the air to inflate the chamber. This provides for flutes or grooves as broadly as claimed. Fig. 2).
Regarding claim 47, Anderson in view of Christensen teaches the limitations of claim 44. Anderson teaches wherein each one of the interconnected compartments are defined by thermally or ultrasonically welding together a portion of the outer layer and a corresponding portion of the inner layer (The overlying layer 110 preferably comprises a sheet of plastic heat sealed to the base layer 112 at multiple attachment points, such as the seam 114, which provide an array of multiple inflatable chambers 124-131 ;Col. 3 lines 27-28).
Regarding claim 48, Anderson in view of Christensen teaches the limitations of claim 40. Anderson teaches further including an inlet port for receiving forced air warming into the inflatable chamber (inlet cuff 108).
Regarding claim 49, Anderson in view of Christensen teaches the limitations of claim 40. Anderson teaches including at least one first tie for securing to a forced air machine (Anderson provides for a blanket with ties 138A-C which secure the thermal blanket during use ; Col. 4 lines 27. Anderson also provides the blanket includes an inflating inlet cuff 108 connected to a tube leading to an external heater/blower; Col. 3 lines 6-9…Therefore, Anderson’s tie indirectly secures to the forced air machine).
Claims 50-57 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (6309409) in view of Christensen (2011/0172749).
Regarding claim 50, Anderson teaches a blanket allowing access to a patient's vein for venipuncture or cannulation on the patient's arm using forced air warming (inflatable thermal blanket 100), the blanket including: 
(a) a non-air permeable outer layer (overlying layer 110; Col 3 lines 28-32); 
(b) an air permeable inner layer contactable to the patient's arm (base layer 112 includes exhaust ports); 
(c) the outer layer and inner layer being joined at the periphery of the inner layer to define an inflatable chamber (The periphery of the thermal blanket 100 includes the side borders 134, 136, which comprise bonded regions of the layers 110, 112 at opposing ends of the chambers 124-131; Col. 4 lines 19-22), the chamber allowing egress of continuous forced warming air through the inner layer over the patient's arm (base layer 112 includes a plurality of exhaust ports which open through the base layer into the inflatable chambers to exhaust thermally-controlled air from the chambers 124-131 into a thermal care site which the patient 120 lies; Col. 3 lines 35-37). 
Anderson does not teach an access port disposed adjacent to the chamber, the access port including a slit; wherein in use, the access port provides access to the patient's arm for venipuncture or cannulation through the access port.
However, Christensen teaches a device within the same field of invention (thermal therapy disposed on a patient’s hand) comprising one or more access ports (239A, B Fig. 2A) or apertures that allow access to portions of the mammal’s extremity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blanket to include an access port to provide access to the patient’s arm since Christensen teaches this advantageously would allow interventional type medical devices, therapeutic devices, surgical support equipment or patient monitoring devices to have access to the extremity on which a body element is disposed [Abstract]. 
Regarding claim 51, Anderson in view of Christensen teaches the limitations of claim 50. Anderson teaches the limitations as previously rejected in claims 42 or 43. 
Regarding claim 52, Anderson in view of Christensen teaches the limitations of claim 50. Anderson teaches the limitations as previously rejected in claims 44 and 45. 
Regarding claim 53, Anderson in view of Christensen teaches the limitations of claim 52. Anderson teaches the limitations as previously rejected in claim 46 and further teaches and each one of the interconnected compartments are disposed substantially coaxially with the patient’s arm (Fig. 1 illustrates the chambers are coaxial with respect to the patient’s arm).
Regarding claim 54, Anderson in view of Christensen teaches the limitations of claim 52. Anderson teaches the limitations as previously rejected in claim 47. 
Regarding claim 55, Anderson in view of Christensen teaches the limitations of claim 50. Anderson teaches the limitations as previously rejected in claim 49 (tie 138A, 138D). 
Regarding claim 56, Anderson in view of Christensen teaches the limitations of claim 50. Anderson teaches including a plurality of second ties for securing to the patient (138B, 138C the blanket ties secure the patient to an operating table during use Fig. 1 ; Col. 5 lines 45-47). 
Regarding claim 57, Anderson in view of Christensen teaches the limitations of claim 50. Anderson teaches wherein the use is a single use (It is the position of the Examiner that the device of Anderson can be used at least once and be disposable as well). 
Regarding claim 59, Anderson in view of Christensen teaches the limitations of claim 50. 
While Anderson provides wherein the outer layer and the inner layer are both constructed of plastic (Col. 3 lines 25-29), it is silent about explicitly teaching constructed from any one or a combination of: biaxially orientated polypropylene film; polypropylene film; non-woven material; polyvinyl chloride; and other medical grade plastic.
However, Christensen teaches the body element 110 is comprised of a collapsible and pliant material, including but not limited to, urethane, polyurethane, polypropylenes, polystyrenes, high density polyethylene's (HDPE), low density polyethylene's (LDPE), poly(vinyl chloride), rubbers, elastomers, polymeric materials, composite materials, among others [0050].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the any one or a combination of the claimed material since Christensen teaches such material are well known and widely used collapsible and pliant material [0065]. 
Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (6309409) in view of Christensen (2011/0172749), and in further view of Christensen (2009/0177184).
Regarding claim 58, Anderson in view of Christensen teaches the limitations of claim 50 as previously rejected. Anderson does not explicitly teach wherein the blanket is transparent or non-transparent. 
However, Christensen ‘184 teaches a device within the same field of invention (thermal therapy device disposed on a patients hand) comprising a sleeve that allows for visual identification of the patient’s hand (Fig. 2B inner layer 232 and outer layer 231 form plenum space 233 to allow a heat exchanging fluid to be delivered from the fluid source 161 there through [0086]…The layers 231 and 231 may composed of a collapsible and pliant material, including but not limited to, urethane, polyurethane, polypropylenes, polystyrenes, high density polyethylene's (HDPE), low density polyethylene's (LDPE), poly(vinyl chloride), rubbers, elastomers, polymeric materials, composite materials, among others [0086]…the body element can be made of a transparent or semi-transparent material that allows viewing of the extremity 130 positioned therein [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blanket to allow for visual identification since Christensen ‘184 teaches the transparent or semi-transparent material allows for viewing of the extremity the functioning of the device and the condition of the extremity 130 may be monitored during use of the device [0079].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schuessler (2003/0135251) teaches a forced air warming blanket (Fig. 2) comprising an air- permeable (108 with perforations 112) and an air-impermeable layer (104) further comprising an access port including a slit providing access to the patient (136, 138). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794